Name: Council Implementing Decision 2013/293/CFSP of 18Ã June 2013 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau
 Type: Decision_IMPL
 Subject Matter: international affairs;  criminal law;  Africa
 Date Published: 2013-06-19

 19.6.2013 EN Official Journal of the European Union L 167/39 COUNCIL IMPLEMENTING DECISION 2013/293/CFSP of 18 June 2013 implementing Decision 2012/285/CFSP concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to Council Decision 2012/285/CFSP of 31 May 2012 concerning restrictive measures directed against certain persons, entities and bodies threatening the peace, security or stability of the Republic of Guinea-Bissau (1), and in particular Articles 3(1) and 5(2) thereof, Whereas: (1) On 31 May 2012, the Council adopted Decision 2012/285/CFSP. (2) The Council has carried out a complete review of the list of persons set out in Annexes II and III to Decision 2012/285/CFSP, to which Article 1(1)(b) and Article 2(1) and (2) of that Decision apply. The Council has concluded that the persons listed in Annexes II and III to Decision 2012/285/CFSP should continue to be subject to the specific restrictive measures provided for therein. (3) On 20 March 2013, United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2048 (2012), updated the information concerning one person subject to the travel ban imposed under Resolution 2048 (2012). (4) The entries for that person in Annexes I and III to Decision 2012/285/CFSP should be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annexes I and III to Decision 2012/285/CFSP are hereby amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Luxembourg, 18 June 2013. For the Council The President P. HOGAN (1) OJ L 142, 1.6.2012, p. 36. ANNEX The entries for the person set out below in Annexes I and III to Decision 2012/285/CFSP shall be replaced by the following: Name Identifying information (date and place of birth (d.o.b. and p.o.b.), passport/ID card number, etc.) Grounds for listing Date of designation Major Idrissa DJALÃ  Nationality: Guinea-Bissau D.o.b.: 18 December 1954 Official function: Protocol advisor to the Armed Forces Chief of Staff and subsequently, Colonel and Chief of Protocol of the Headquarters of the Armed Forces Passport: AAISO40158 Date of issue: 2.10.2012 Place of issue: Guinea-Bissau Date of expiry: 2.10.2015 Point of Contact for the Military Command  which has assumed responsibility for the coup dÃ ©tat of 12 April 2012 and one of its most active members. He was one of the first officers to publicly assume his affiliation to the Military Command , having signed one of its first communiquÃ ©s (No 5, dated 13 April 2012). Major DjalÃ ³ also belongs to the Military Intelligence. 18.7.2012